Title: Motion on Outrages by Enemy, 26 February 1783
From: Madison, James
To: 


Wednesday Feby 26. 1783.
Resolved That it be recommendd. to the Executives of the several States, whenever any outrages, unauthorised by the laws of war shall be committed on the persons or properties of their respective Citizens by any persons in the service of the Enemy, to transmit immediate information thereof to the Commander in chief or the Commanding officer of a separate army, in order that the measures may be pursued which are pointed out in the Resolution of the  day 1782.
